FARR, J.
It is insisted on behalf of the motion that the foregoing section relates to or provides for a special statutory proceeding and is not equitable in character. It is insisted as against the motion that the amended petition carries equitable features which brings it within the purview of Article 4, §6, of the Ohio Constitution, wherein it is provided that the Court of Appeals shall have jurisdiction in all chancery cases.
Upon a careful examination of the amended petition and the motion, the conclusion is that it goes no further than a motion for a new trial, and that it is in effect such motion. Therefore, it follows that it being a special statutory proceeding, and not being equitable in character, that the motion must be sustained and the action dismissed and it is so ordered.
ROBERTS and POLLOCK, JJ, concur.